DEFINITIVE INFORMATION STATEMENT ANTICUS INTERNATIONAL CORPORATION 1155 Rene Levesque O, Suite 2500 Montreal, QB H3B 2K4 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. ANTICUS INTERNATIONAL CORPORATION, a Nevada corporation NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Notice is hereby given of the time and place of an Annual Meeting of the Shareholders of Anticus International Corporation (the “Corporation”).Such meeting to be held at Salle Ville-Marie, Le Nouvel Hotel & Spa, 1740 Boul.
